           Case 1:20-cv-06472-JPC Document 15 Filed 12/01/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     12/1/2020
---------------------------------------------------------------------- X
                                                                       :
JOHN KEATLEY,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-6472 (JPC)
                  -v-                                                  :
                                                                       :       ORDER
WARNER MUSIC INC.,                                                     :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court has been informed that a settlement conference took place before the Honorable

Robert W. Lehrburger today. Pursuant to the Honorable Valerie E. Caproni’s Order dated August

31, 2020, Defendants shall now file an answer or otherwise respond to the Complaint by December

30, 2020. (Dkt. 7.)

        Counsel for all parties are further ORDERED to appear before the undersigned for an Initial

Pretrial Conference (“IPTC”) in accordance with Rule 16 of the Federal Rules of Civil Procedure

on January 25, 2021 at 10:30 a.m. Unless otherwise ordered by the Court, the Court will conduct

the IPTC by teleconference. At the scheduled time, counsel for all parties should call (866) 434-

5269, access code 9176261. Absent leave of Court obtained by letter-motion filed before the

conference, all pretrial conferences must be attended by the attorney who will serve as principal

trial counsel.

        No later than seven days prior to the IPTC, it is further ORDERED that the parties shall

submit to the Court a proposed case management plan and scheduling order, a template of which is

available at https://www.nysd.uscourts.gov/hon-john-p-cronan.

        SO ORDERED.
        Case 1:20-cv-06472-JPC Document 15 Filed 12/01/20 Page 2 of 2


Dated: November 30, 2020                  __________________________________
       New York, New York                          JOHN P. CRONAN
                                                 United States District Judge




                                      2
